MR. JUSTICE DALY
(dissenting):
I dissent.
The majority opinion seems to conclude that the dismissal of the Fair Board and Lewis and Clark County, leaving the-Golden State Rodeo Co. alone as defendant, excluded all of the defendants who owed a duty to the patrons at the rodeo-because it is claimed the rodeo company had no control over the spectators. I disagree. If the rodeo company’s duty was. arrived at in this manner, it could exhibit its “bull” without-any fence.
I find no authority to support the doctrine that the manner in which the known vicious bull approached the fence enclosure, through it or over it, could characterize him legally as a-“fractious” bull. I feel the owners and exhibitors of this kind, of animal have a duty and are held to a higher degree of care than set forth in the majority opinion, regardless of the duty or negligence of any other parties.